DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 3, “the patent” should read “the patient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior of the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “an interior of the patient” and suggests amending.
Claim 2 is rejected based on its dependency on claim 1.
Claim 3 recites the limitation "the medical fluid probe" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the medical probe” and suggests amending.
Claim 4 is rejected based on its dependency on claim 1.
Claim 5 recites the limitation "the medical fluid probe" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the medical probe” and suggests amending.
Claims 6-9 are rejected based on their dependency on claim 1.
Claim 10 recites the limitation "the fluid probe" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “the medical probe” and suggests amending.
Claim 11 is rejected based on its dependency on claim 1.
Claim 12 recites the limitation " with the heated fluid indirectly heated through the heat spreader structure." in lines 3-4.  This limitation is unclear. Examiner is not sure whether the thermal energy source is heating or the heat spreader. Examiner will interpret as the heat spreader only delivering the heated fluid and suggests amending to clarify.
Claims 13-15 are rejected based on their dependency on claim 1.
Claim 16 recites the limitation "the interior of the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “an interior of the patient” and suggests amending.
Claim 17 recites the limitation "the defines a fluid chamber" in line 4.  This limitation is unclear. Examiner is not sure what defines a fluid chamber. Examiner will interpret as “the heat spreader structure defines a fluid chamber” and suggests amending to clarify.
Claims 18-20 are rejected based on their dependency on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2015/0359976 Richards, hereinafter “Richards”.
Regarding claim 1, Richards discloses a medical probe (Abstract) comprising: a heat spreader structure (Figure 2, element 12 is the main heat spreader and elements 21 and 22 are also heat spreaders that maximize heating of the fluid, see para 18) that defines a fluid chamber therein (Figure 2, element 20 is the fluid path and element 27 is the inlet for fluid, see also para 14), wherein a tip of the heat spreader structure is configured to be inserted into a patient (Figure 1 element 4 is the outlet that connects to an intravenous catheter 6, see also Para 14), such that the fluid chamber is able to interact with an interior of the patient (Para 14 and 20), to receive a sample from the patient and/or to inject a fluid into the patient (Para 14; for fluid infusion); and a thermal energy source (Figure 2, element 17) in thermal communication with the heat spreader structure (Para 17); wherein the thermal energy source transfers heat between the heat spreader structure and the thermal energy source (Para 17).
Regarding claim 2, Richards discloses the thermal energy source heats the heat spreader structure (Para 17).
Regarding claim 3, Richards discloses the medical probe (Abstract) is operatively connected to a fluid reservoir (Figure 1, element 1) configured to provide a heated fluid to be injected into the patient (Para 14 and 20).
Regarding claim 4, Richards discloses the thermal energy source cools the heat spreader structure (Para 17 and 20; the heat is set to a temperature that is monitored by a temperature sensor, if it fluctuates above the desired temperature, it is inherent that it would cool it down, this could simply be by not supplying more heat).
Regarding claim 6, Richards discloses the heat spreader structure is capable of being heated (Para 20) to enable heating of tissues of the patient (Para 20; the warm fluid is injected into the bloodstream of the patient which inherently warms the body and tissues that it supplies blood to).
Regarding claim 7, Richards discloses the heat spreader structure (Figure 2, element 10) includes heat pipes (Figure 2, elements 12, 21, and 22, see also para 18 and 20).
Regarding claim 8, Richards discloses the heat pipes are attached together (Figure 2, elements 12, 21, and 22, see also para 18 and 20).
Regarding claim 9, Richards discloses the heat spreader structure (Figure 2, element 10) includes heat spreader elements arrayed around a periphery of the medical probe (Figure 2, elements 21 and 22).
Regarding claim 10, Richards discloses a central heat spreader element (Figure 2, element 12) surrounded by the heat spreader elements arrayed around the periphery of the medical probe (Figure 2, elements 21 and 22, also see para 18); and wherein the fluid chamber includes interstitial spaces between the central heat spreader element and the heat spreader elements (Figure 2, element 20, see also para 18).
Regarding claim 11, Richards discloses the heat spreader structure (Figure 1, element 10) is at a tip of the medical probe (Figure 2, element 4 is the outlet that connects to the catheter).
Regarding claim 12, Richards discloses as part of a system for injecting fluid into a patient (Para 14 and 20), wherein the thermal energy source heats heated fluid to be injected into the patient (Para 17), with the heated fluid indirectly heated through the heat spreader structure (Para 17-18).
Regarding claim 13, Richards discloses the system further comprising a fluid reservoir operatively coupled to the thermal energy source (Figure 1, element 1 is connected to element 10 that includes the energy source 17), the fluid reservoir containing the heated fluid to be injected into the patient (Para 14).
Regarding claim 14, Richards discloses the system recirculates the fluid through the heated fluid (See Figure 4) through the patient (Para 14 and 20).
Regarding claim 15, Richards discloses a pump (Para 14) that pumps the heated fluid from the fluid reservoir (Para 14).
Regarding claim 16, Richards discloses a medical probe (Abstract) comprising: a heat spreader structure (Figure 2, element 12 is the main heat spreader and elements 21 and 22 are also heat spreaders that maximize heating of the fluid, see para 18) that defines a fluid chamber therein (Figure 2, element 20 is the fluid path and element 27 is the inlet for fluid, see also para 14), wherein a tip of the heat spreader structure is configured to be inserted into a patient (Figure 1 element 4 is the outlet that connects to an intravenous catheter 6, see also Para 14), such that the fluid chamber is able to interact with an interior of the patient (Para 14 and 20), to receive a sample from the patient and/or to inject a fluid into the patient (Para 14; for fluid infusion); and a thermal energy source (Figure 2, element 17) in thermal communication with the heat spreader structure (Para 17); wherein the thermal energy source transfers heat between the heat spreader structure and the thermal energy source (Para 17) wherein the heat spreader structure includes a central heat pipe (Figure 2, element 12) surrounded by peripheral heat pipes (Figure 2, elements 21 and 22, also see para 18); and wherein the fluid chamber includes interstitial spaces between the central heat pipe and the peripheral heat pipes (Figure 2, element 20, see also para 18).
Regarding claim 17, Richards discloses a method of treating a patient using a medical probe (Para 14), the method comprising: inserting a heat spreader structure of the medical probe into a patient (Para 14), wherein the heat spreader structure defines a fluid chamber therein (Figure 2, element 20 is the fluid path and element 27 is the inlet for fluid, see also para 14); heating and/or cooling the heat spreader structure using a thermal energy source (Figure 2, element 17) of the medical probe that is in thermal communication with the heat spreader structure (Para 17); and receiving a sample from the patient into the fluid chamber, and/or injecting a fluid into the patient from the fluid chamber (Para 14; for fluid infusion).
Regarding claim 19, Richards discloses injecting the fluid into the patient (Para 14).
Regarding claim 20, Richards discloses pumping the fluid from a fluid reservoir (Para 14); wherein the fluid is heated by the thermal energy source, through the heat spreader structure, between the fluid reservoir and the patient (Par 14, 17-18, and 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0359976 Richards, hereinafter “Richards”, in view of US 4,578,061 Lemelson, hereinafter “Lemelson”.
Regarding claim 5, Richards discloses the medical probe (Abstract) is operatively coupled to a fluid reservoir (Figure 1, element 1) that is configured to provide a cryogenic fluid (Para 20 the bag could be refrigerated) 
Richards does not disclose cryogenic fluid to be injected into the patient.
However, Lemelson discloses a device to inject fluid into a patient (Abstract) and teaches cryogenic fluid to be injected into the patient (Col 6., lines 33-48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed injecting the cryogenic fluid as taught by Lemelson in the invention of Richards, in order to inject fluid at a desired temperature into the treated area (Lemelson; Col 6., lines 33-48).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0359976 Richards, hereinafter “Richards”, in view of CN 104968290 Thralls, hereinafter “Thralls”.
Regarding claim 18, Richards discloses all the limitations of claim 17. 
Richards does not disclose receiving the sample.
However, Thralls discloses a puncture needle (Para 3) and teaches receiving the sample (Para 53; also see Figure 2, element 160).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed receiving sample fluid as taught by Thralls in the invention of Richards, in order to extract the fluid that was inputted into the body (Thralls; Para 53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792